Citation Nr: 1634446	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-44 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include foot disease and/or foot arthritis.

2.  Entitlement to service connection for bilateral knee arthritis.

3.  Entitlement to service connection for scleritis, to include as due to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for bilateral shoulder arthritis.

8.  Entitlement to an increased rating greater than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Detroit, Michigan RO, in September 2011.  A transcript of that hearing is associated with the claims file.

The Veteran submitted additional evidence since the RO last considered his claims in September 2013.  In June 2016, the Veteran's representative submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2015).  

The issues of entitlement to service connection for acute pulmonary embolism, entitlement to service connection for venous thrombolism, entitlement to service connection for anemia, and entitlement to service connection for normocytic anemia have been raised by the record in a May 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for bilateral foot disability, bilateral knee arthritis, scleritis, hypertension, a back disorder and bilateral shoulder disability, as well as the issue of entitlement to an increased rating for PTSD, are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

Granting the benefit of the doubt to the Veteran, the currently demonstrated tinnitus was caused by in-service exposure to acoustic trauma in connection with his duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101 , 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for tinnitus is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2010)) and the implementing regulations.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, , 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases").  As tinnitus, as an organic disease of the nervous system, is a chronic disease under § 3.309(a), the Court finds as a matter of law that continuity of symptomatology may serve in lieu of medical nexus.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The Veteran seeks service connection for tinnitus claimed as the result of in-service noise exposure during his active duty, including service in Vietnam from January 1967 to January 1968.  The Veteran's service records reflect that he served in the U.S. Marine Corps as a heavy equipment operator of excavation and grading equipment.  The Veteran has reported that, in addition to the loud noise of the equipment he operated, he was also exposed to acoustic trauma from artillery fire while operating equipment in the field in Vietnam.  The Board finds that the Veteran's assertion are consistent with the characteristics and circumstances of his service.  As such, the Board finds that the Veteran's lay testimony as to exposure to acoustic trauma in service is credible.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds that element number (2) of Shedden has been met.  38 C.F.R. § 3.102 .

The Board notes specifically that tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is competent to report symptoms of tinnitus because this requires only personal knowledge as it came to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran has made various statements regarding his in-service incurrence of tinnitus and he is competent to report the onset and course over the years of his tinnitus.  Further, in some cases, lay evidence will be competent and credible evidence of etiology.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's statements are both competent and credible in this case.  As noted above, the Board acknowledges that the Veteran asserted at his September 2011 Board hearing that he had experienced it since service.  As such, elements (1) and (3) of Shedden have been met.

The Veteran was provided with a VA examination addressing the etiology of his tinnitus in September 2013.  The VA examiner opined that the Veteran's tinnitus was not related to his active duty service because there was no documentation of tinnitus in the service treatment records and "no objective evidence of noise injury during active duty military service."  

However, the Veteran has provided competent testimony that he experienced tinnitus during and since military service, and this competent evidence was not addressed in the VA opinion or rationale.  Specifically, the Veteran reported exposure to very loud vehicle and machinery during his service as a heavy equipment operator, as well as exposure to noise from gunfire.  The examiner appears to have disregarded these statements without explanation.  Additionally, the Veteran stated that he experienced tinnitus during military service.  As noted above, the Veteran is competent to provide statements regarding observable symptoms, and the U.S. Court of Appeals for Veterans Claims has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the VA examiner failed to address the Veteran's competent lay statements regarding in-service noise exposure and tinnitus during service and since that time, the Board finds the VA opinion inadequate.  See Dalton, 21 Vet. App. at 311.  Hence, it is of diminished probative value.

In view of the foregoing, the Board finds that the evidence is at least in relative equipoise in showing that the Veteran's current tinnitus is as likely as not due to harmful noise exposure consistent with the places, types and circumstances of his active duty service.  38 U.S.C.A. § 1154 (a) (West 2002).  


ORDER

Service connection for tinnitus is granted.


REMAND

I.  Bilateral Foot Disorder, Bilateral Knee Arthritis, Bilateral Shoulder Arthritis, and a Back Disorder

The Veteran underwent VA examinations addressing the etiology of his bilateral foot disorder, bilateral knee arthritis, bilateral shoulder arthritis, and back disorder in August 2013.  The Board does not find the rationale supporting the negative nexus opinions provided to be adequate.

The VA examinations provide diagnoses of osteoarthritis of the lumbar spine, osteoarthritis of the bilateral knees, shoulder strain and right shoulder degenerative arthritis, and bilateral ankle strain.  The VA back examiner opined that the Veteran's lumbar spine degenerative arthritis was less likely than not related to his active duty service based upon the finding that the service treatment records did not show injury to the lumbar spine and there was no evaluation of lumbar spine pain in the private medical treatment records.  The examiner also opined that the Veteran's bilateral knee osteoarthritis was not related to service because there was no evidence of knee injury in the service treatment records and because the post-service medical evidence did not show treatment for knee pain.  Similarly, the examiner concluded that right shoulder degenerative arthritis was not related to service based upon a finding that there was no evidence of a shoulder injury during service and no evaluation of right shoulder pain in the post-service private treatment records.  The VA examiner opined that the Veteran's bilateral ankle disability was not related to service because the service treatment records were negative for any complaints of ankle pain and because there was no post-service medical evidence of ankle problems for many years after service.

The Board finds the opinions provided in August 2013 to be inadequate for several reasons.  First, the VA examiner did not address any of the Veteran's lay statements regarding his in-service symptoms, instead basing all opinions on the lack of evidence documented in the service treatment records.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Although the Veteran's service treatment records do not reflect diagnosis of or treatment for back pain, knee pain, feet pain, or jungle rot, the Veteran is competent to report observable symptoms, such as a pain, blisters, and discoloration.  Accordingly, the Veteran's lay statements are competent evidence of back pain, knee pain, feet pain, and foot blisters with discoloration during service and continuously since service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  

Additionally, the examiner based the negative right shoulder opinion upon a finding that the service treatment records did not show treatment for a right shoulder injury during service.  The examiner failed to address the positive evidence in the service treatment records which show treatment for pain in the upper scapula and through the arms, constant cramps, and treatment including injections into the shoulder.  Further, the VA examiner did not provide an etiological opinion regarding the etiology of the Veteran's claimed left shoulder disability

Further, in addition to bilateral foot arthritis, the Veteran alleges service connection for residuals of jungle rot of the bilateral feet.  During his September 2011 hearing before the Board, the Veteran testified that he experienced symptoms of blisters and skin discoloration which he attributed to the fact that his feet were constantly wet in his boots from walking through  wet rice paddies.  He stated that his symptoms have continued since service.  This was not addressed in any of the VA examinations provided.

Accordingly, the August 2013 VA opinions addressing the etiology of the Veteran's back disability, bilateral knee disability, bilateral foot disability, and bilateral shoulder disability are inadequate, and new VA examinations are necessary.

II.  Scleritis

In its April 2013 Remand, the Board requested that the Veteran be provided with a VA examination to obtain an opinion as to whether the Veteran's scleritis was directly related to his active duty service.  Although a VA opinion was provided in September 2013, the VA opinion does not address direct service connection aside from a notation that scleritis is not a presumptive condition associated with in-service exposure to Agent Orange.  However, the Board notes that the Veteran provided testimony in September 2011 that he experienced symptoms of eye irritation and burning during service after being exposed with an unidentified substance.  Although scleritis is not a disorder for which service connection may be awarded on a presumptive basis based upon exposure to Agent Orange, service connection may still be granted on a nonpresumptive direct-incurrence basis.  As the September 2013 opinion did not state an opinion as to whether the Veteran's scleritis is directly related to his active duty service, a new VA examination is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

III.  Hypertension

In compliance with the Board's April 2013 Remand, the Veteran was afforded a VA examination in August 2013.  The VA examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, type II, because the Veteran's service treatment records show normal blood pressure readings and because there was no evidence in the claims file "to suggest any kidney dysfunction due to diabetes that could lead to hypertension."  However, recent private treatment records dated in 2016 reflect findings of renal insufficiency as well as elevated blood pressure readings.  As the facts upon which the August 2013 VA opinion was based may no longer be accurate, a new VA opinion is necessary.

Additionally, some of the private treatment records in the claims file suggest a possible relationship between the prescription medication Prednisone and elevated blood pressure.  Specifically, April 2015 and July 2015 records note that "side effects of chronic prednisone use" included "high blood pressure."  As the Veteran was prescribed Prednisone for treatment of pain and swelling in his hands and feet as well as for treatment of scleritis, this suggests a possible relationship between hypertension and the claimed bilateral foot disorder and scleritis.  This theory has not been developed by the RO, and the RO must consider this theory of entitlement in the first instance.


IV.  PTSD

In a May 2014 rating decision, the RO denied entitlement to an increased rating greater than 10 percent for PTSD.  In March 2015, the Veteran submitted a timely notice of disagreement with respect to this claim.  The record does not reflect that a statement of the case has been issued with respect to this claim.  In circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO for a statement of the case to be issued.  Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, the RO must issue a statement of the case with regard to the issue of entitlement to an increased rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with new VA examinations to determine the etiology of his current lumbar spine arthritis, bilateral knee arthritis, bilateral shoulder arthritis, bilateral foot disorder, hypertension, and scleritis.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service evidence, and the Veteran's lay statements and testimony of record, and a copy of this Remand, the examiner should state the following opinions:

*Is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's arthritis of the lumbar spine is related to his active duty service?  

*Is it at least as likely as not that the Veteran's bilateral knee arthritis is related to his active duty service?

*Is it at least as likely as not that the Veteran's bilateral foot disorder, to include arthritis and residuals of jungle rot, is related to his active duty service?

*Is it at least as likely as not that the Veteran's bilateral shoulder arthritis is related to his active duty service?

*Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II, or any other disability to include which required treatment with Prednisone?

*Is it at least as likely as not that the Veteran's scleritis is related to his active duty service?

A complete rationale must be provided for the opinions proffered.  In rendering the requested opinions and rationale, the examiner must comment on the Veteran's lay statements of in-service and post-service symptomatology and treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology during and subsequent to service, such as pain in any part of his body, irritation and burning in his eyes, and observance of foot discoloration and blisters, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

2.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).

3.  Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to an increased rating for PTSD, pursuant to a February 2015 notice of disagreement with a May 2014 rating decision.  38 C.F.R. § 19.26 (2015). 

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

4.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  The RO must develop and consider the separate theory of entitlement raised by the record as to whether the Veteran's hypertension was caused or aggravated by any service-connected disability for which Prednisone was prescribed.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


